Citation Nr: 9922009	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-03 601A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement of the veteran to change his Individualized 
Written Rehabilitation Plan from Automated Office Systems to 
Associate of Applied Science in Accounting under the 
provisions of Chapter 31, Title 38, United States Code.

(A claim on the issues of entitlement to secondary service 
connection for prostatitis; entitlement to an effective date 
earlier than October 18, 1994, for a 40 percent evaluation 
for Reiter's syndrome; entitlement to an increased evaluation 
for diabetes mellitus, currently evaluated as 40 percent 
disabling.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Vocational 
Rehabilitation Counseling (VR&C) Division of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
August 1997.  The statement of the case was sent to the 
veteran in November 1997.  The substantive appeal was 
received in March 1998.  This case was received from the 
Huntington, West Virginia RO.


FINDINGS OF FACT

1.  In October 1996, an Individualized Written Rehabilitation 
Plan was developed for the veteran to obtain and maintain 
employment as an Automated Office Assistant; his primary 
objective was to complete a Diploma Program in Automated 
Office Systems at Dominion Business School.  

2.  In October 1996, the veteran began Chapter 31 training.  

3.  In July 1997, the veteran requested a change in program 
from Automated Office Systems to Associate of Applied Science 
in Accounting.   

4.  The veteran seeks a change in program from Automated 
Office Systems to Associate of Applied Science in Accounting; 
however, the record does not reflect that achievement of the 
current goal is no longer reasonably feasible or that the 
veteran's circumstances have changed or new information has 
been developed which makes rehabilitation more likely if a 
different long-range goal (Associate of Applied Science in 
Accounting) is established.  


CONCLUSION OF LAW

The requirements for a change in the veteran's Individualized 
Written Rehabilitation Plan from Automated Office Systems to 
Associate of Applied Science in Accounting under the 
provisions of Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. § 3107(b) (West 1991); 38 C.F.R. § 
21.94(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for Reiter's syndrome, 
diabetes, residuals of left foot injury, peripheral 
neuropathy of both lower left and right extremities, and for 
hypertension.  His disabilities are more than 60 percent 
disabling.  

In February 1990, the veteran applied for Chapter 31 
vocational rehabilitation benefits.  Thereafter, he was 
provided a VR&C appointment in April 1990.  According to the 
Narrative Report, the veteran's termination date for 
eligibility for Chapter 31 benefits on November 8, 1991.  The 
VR&C counselor noted that the veteran had earned a general 
equivalency diploma (GED) and while in the service and had 
been an employee of the Roanoke, Virginia, RO since May 1976, 
basically since his separation from service.  Currently, his 
position was a Grade 5 Live/Death Clerk.  The veteran was 
provided vocational testing by the VR&C Division.  Upon 
review of the testing and the counseling session, the VR&C 
counselor determined that the veteran had a clear history of 
current and continuing stable employment in an occupation 
which was clearly appropriate to his aptitudes, interests, 
and abilities.  A such, the VR&C counselor concluded that the 
veteran had overcome his impairments to employability and did 
not have an employment handicap.  

Thereafter, in August 1990, the veteran was not selected for 
a promotion to a Claims Examiner position at the RO.  It was 
recommended that he obtain a college degree and improve his 
communication skills to help him in his current position as 
well as make him more competitive for the Claims Examiner 
position.  The veteran filed a lawsuit against the RO for 
passing him over for promotion.  

Thereafter, the veteran was provided a VR&C appointment in 
October 1990.  According to the Narrative Report, the 
veteran's vocational testing revealed that he had 10th grade 
verbal and quantitative skills which appeared appropriate to 
his current employment.  It was further noted that the 
veteran indicated that his service-connected disabilities did 
not interfere with his ability to find or retain employment.  
The VR&C counselor determined that although the veteran had 
an employment handicap, he had overcome the affects of 
impairment of employability through his past 16 years of 
employment at the RO.  

In February 1993, the veteran again applied for Chapter 31 
vocational rehabilitation benefits.  At that time, his 
service-connected disability rating had been increased and he 
had a combined 60 percent disability rating.  Thereafter, he 
was provided a VR&C appointment in April 1993.  According to 
the Narrative Report, since his last appointment, the veteran 
and become an Adjudication Clerk at the RO which required him 
to stand for extended periods of time.  The VR&C counselor 
determined that the veteran's employment skills developed on 
his current job were not compatible with his service-
connected disabilities, and, therefore, he had not overcome 
the vocational impairment imposed by his service-connected 
disabilities.  As such, the VR&C counselor concluded that the 
veteran had an employment handicap, and, since his service-
connected disabilities had a combined 60 percent rating, the 
VR&C counselor further concluded that a serious employment 
handicap existed and that he was feasible for training.  
However, the veteran requested that his case be placed in 
interrupted status until his lawsuit with the RO over the 
aforementioned promotion was resolved.  

According to an August 1993 Report of Contact, the veteran 
indicated that he wanted to begin Chapter 31 vocational 
rehabilitation training.  However, according to a March 1994 
Report of Contact, the veteran declined Chapter 31 training 
at that time.  In a February 1995 letter, the veteran was 
advised that he had been scheduled for VR&C counseling.  He 
was thereafter afforded this counseling.  According to the 
Narrative Report, the veteran's service-connected 
disabilities were symptomatic, but the veteran indicated that 
he wanted to attend night school while maintaining his 
current employment during the daytime.  The veteran was 
provided vocational testing.  The VR&C counselor indicated 
that he thought that the veteran would like to eventually 
have a career in electronic repair on his own when his 
service-connected disabilities precluded work at the RO.  
With this in mind, the VR&C counselor advised the veteran to 
pursue activities at a local college towards "Electronic 
Mechanic" program.  He was advised to contact the college 
regarding the courses and any testing required.  In addition, 
the VR&C counselor indicated that the veteran presently 
appeared to need reasonable accommodation by the RO to allow 
him to be seated for the majority of the day in his current 
position.  The VR&C counselor further indicated if this 
accommodation could not be obtained and the veteran opted for 
further education through the Chapter 31 program, the 
counselor strongly advised the veteran to obtain permission 
from his primary care physician for the veteran to both 
continue working and to attend night classes.  

Further VR&C counseling resulted in the veteran deciding to 
attempt to maintain his current employment at the RO, but 
also attempting to qualify for more suitable employment, 
i.e., sedentary employment such as would be consistent with 
an "automation clerk."  The veteran and the counselor 
discussed possibilities in this regard and ruled out the 
pursuit of electronics since there was no employment in that 
field at the RO.  The veteran was advised to explore his 
options and report back to the counselor, which he eventually 
did.  The veteran contacted a local school and found an 
"automated systems diploma program" as a preferred program.  
This program included 51 hours and essentially provided entry 
level skills in the area of data entry and records 
management.  The veteran indicated that he would attend on a 
part-time basis which was projected to take 6 quarters to 
complete the program.  The veteran was approved for Chapter 
31 training.  

In October 1996, an Individualized Written Rehabilitation 
Plan (IWRP) was developed for the veteran to obtain and 
maintain employment as an Automated Office Assistant.  His 
primary objective was to complete a Diploma Program 
(52 hours) in Automated Office Systems(AOS) at Dominion 
Business School.  That same month, the veteran began 
training.  

In July 1997, the veteran requested a change in program from 
Automated Office Systems to "Associate of Applied Science in 
Accounting" which the veteran indicated was a new program at 
his school.  He further indicated that all of the classes he 
had taken in Automated Office Systems also applied to 
"Associate of Applied Science (AAS) in Accounting."  

In July 1997, the veteran reported that school was going well 
and it was noted that the veteran appeared to be handling his 
disabilities and training well.  

According to an August 1997 Special Report of Training, the 
veteran contacted the VR&C Division and indicated that he had 
recently gotten accreditation for an AAS Degree in Accounting 
and wanted to transfer to that program.  The veteran 
reiterated that that all of the classes he had taken in 
Automated Office Systems also applied to an AAS Degree in 
Accounting.  It was determined that the veteran could not 
transfer programs as he did not meet the requisite criteria.  
The veteran was notified of this determination and appealed.  
The veteran commented that being employed at the RO appeared 
to put him at a disadvantage.  

According to November 1997 Special Reports of Training, the 
veteran was due to graduate in January 1998 with a Diploma in 
AOS.  It was noted that his IWRP authorized him for this 
program of study in order to help him qualify for more 
sedentary work within the RO.  It was further noted that the 
veteran had decided to leave the RO to find other work and 
had asked for an extension.  The veteran was provided a needs 
assessment visit, but declined resume and interviewing 
assistance.  

At the outset, the Board notes that the issue before the 
Board involves whether the veteran is entitled to change his 
IWRP from AOS to AAS in Accounting under the provisions of 
Chapter 31, Title 38, United States Code.  Although the 
record reflects that the veteran may have completed his AOS 
training in January 1998, there is no confirmation of this 
information.  In the event that the veteran completed such 
training, it appears that he would be seeking an extension of 
his IWRP.  However, that issue has not been developed or 
addressed by the RO at this point and is not before that 
Board at this time.  The only issue before the Board is 
whether the veteran is entitled to change his IWRP from AOS 
to AAS in Accounting.  As such, the Board's review is limited 
to this issue.  In the event that the veteran is currently 
seeking other entitlement to include an extension of his 
IWRP, he should contact the RO with regard to that matter.  

With regard to the issue before the Board, VA law and 
regulation provide that the veteran is allowed to request a 
change in the plan at any time.  38 U.S.C.A. § 3107(b) (West 
1991); 38 C.F.R. § 21.94(a) (1998).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:(1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 U.S.C.A. § 3107(b) (West 1991); 38 C.F.R. § 
21.94(b) (1998).  Disagreement with regard to a change (or 
refusal of a change) in the IWRP is appealable to the Board.  
38 U.S.C.A. § 3107(b) (West 1991); 38 C.F.R. § 21.98(d) 
(1998).

The veteran seeks a change in program from AOS to AAS in 
Accounting; however, the record does not reflect that 
achievement of the current goal is no longer reasonably 
feasible or that the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal, AAS in 
Accounting, is established.  

In reviewing the applicable criteria, obviously the third 
criterion is met as it is the veteran who is seeking the 
change in his IWRP.  However the first two criteria are not 
met.  The veteran's IWRP was developed for the veteran to 
obtain and maintain employment as an Automated Office 
Assistant.  His primary objective was to complete a Diploma 
Program in AOS at Dominion Business School.  There is no 
evidence that achievement of the current goal is no longer 
reasonably feasible.  In fact, the evidence shows that the 
veteran has been doing well in his academics, has been 
handling well the restrictions of his service-connected 
disabilities with regard to his academics, and has been 
scheduled to complete his diploma in AOS.  The veteran is 
seeking to have all of the classes he has taken in pursuit of 
his program and have them apply to the accounting program.  
As such, it is clear that the veteran is seeking to go beyond 
his IWRP which negates a finding that his original and 
current goal is no longer feasible.  The veteran is seeking 
to exceed that goal.  Moreover, his IWRP was developed so 
that the veteran could obtain more suitable employment at the 
RO.  There is no evidence from the RO that the veteran cannot 
be employed as an Automated Office Assistant at the RO upon 
completion of the AOS program.  Likewise, the record does not 
reflect that the veteran's circumstances have changed or new 
information has been developed which makes rehabilitation 
more likely if a different long-range goal is established.  
Rather, the evidence shows that the veteran has been 
successfully pursuing his original and current program.  The 
veteran does not assert that he cannot complete his original 
program or cannot be rehabilitated under that program; 
rather, the veteran seeks to obtain a different degree and 
different employment as a personal choice not because he 
cannot be rehabilitated under his original and current 
program.  

Accordingly, the Board concludes that the requirements for a 
change in the veteran's IWRP from AOS to AAS in Accounting 
under the provisions of Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3107(b) (West 1991); 
38 C.F.R. § 21.94(b) (1998).  




ORDER

The appeal is denied.  





		
                                                     E. M. 
KRENZER
	Member, Board of Veterans' Appeals



 

